tcmemo_2003_194 united_states tax_court edward a bougas iii petitioner v commissioner of internal revenue respondent docket no filed date edward a bougas iii pro_se steven w ianacone for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue the issue for decision is whether petitioner is liable for the 10-percent additional tax under sec_72 on a dollar_figure early distribution from his individual_retirement_account ira findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in millburn new jersey petitioner was married to kathleen o bougas ms bougas on date on date petitioner and ms bougas were separated on date in a dual judgment of divorce incorporating property settlement agreement divorce judgment filed in the superior court of new jersey for monmouth county new jersey court petitioner and ms bougas were ordered divorced the divorce judgment inter alia ordered petitioner to pay a lump sum of dollar_figure tax free to ms bougas ms bougas’s credit card debt of dollar_figure to various credit card companies and a dollar_figure attorney’s fee to ms bougas’s lawyer further the divorce judgment contains a provision that petitioner’ sec_401 and ira accounts shall be his sole and exclusive property free and clear of any claims by ms bougas no provision exists in the divorce judgment dictating that petitioner must pay the ordered obligations from his ira account the divorce judgment did not provide for a specific source of funds from which petitioner was required to pay his divorce obligations petitioner was free to pay the ordered obligations from whatever sources he had available there is no mention of a qualified_domestic_relations_order qdro in the divorce judgment nor any reference to making ms bougas an alternate_payee on petitioner’s ira in a date divorce hearing held at the new jersey court the honorable milton h gelzer j s c suggested that petitioner withdraw pension funds to prevent foreclosure on the marital home even though such withdrawal may be subject_to an early withdrawal penalty there was no mention of a qdro at the divorce hearing sometime prior to the divorce petitioner rolled over an amount from hi sec_401 retirement_plan at salomon smith barney into an ira at charles schwab because petitioner’s resources were limited at the time he was required to pay the amounts ordered in the divorce judgment he chose to take a distribution from his ira petitioner requested a distribution from his ira in the amount of dollar_figure without presenting the plan_administrator with a copy of the divorce judgment charles schwab honored petitioner’s request and distributed a check to petitioner in his name on date petitioner deposited the dollar_figure check into his personal checking account at republic national bank of new york rnb on date petitioner paid ms bougas by personal check the dollar_figure ordered in the divorce judgment on date petitioner paid ms bougas’s dollar_figure attorney’s fee by check made payable to frank louis by checks dated april and petitioner paid the various credit card companies for the debts incurred by ms bougas all the checks mentioned above were drawn against petitioner’s personal checking account at rnb no funds were transferred from petitioner’s ira directly to ms bougas or any other party to satisfy the terms of the divorce judgment on his federal_income_tax return petitioner reported the dollar_figure distribution from his ira as income however petitioner did not report an additional tax of percent of the total_distribution for the early withdrawal from the ira respondent determined in the notice_of_deficiency that petitioner is liable for the additional tax on an early distribution from a qualified_retirement_plan although admitting that a qdro was never issued petitioner asserts he is not liable for the additional tax on the early distribution because the divorce judgment and his actions meet the criteria of a qdro within the spirit of the law opinion we decide the deficiency issue in this case on the basis of the preponderance_of_the_evidence in the record without regard to the burden_of_proof accordingly we need not decide whether sec_7491 is applicable in this case see 116_tc_438 a domestic_relations_order is defined in pertinent part as any judgment which relates to the provision of marital property rights to a spouse or former spouse of a participant and is made pursuant to a state domestic relations law sec_414 a qdro is a specific type of domestic_relations_order which in pertinent part creates an alternate payee’s right to receive all or part of the benefits payable with respect to a participant under a plan clearly specifies certain facts and does not alter the amount of the benefits under the plan sec_414 and sec_72 provides for an additional tax of percent on any amount received as an early distribution from a qualified_retirement_plan a qualified_retirement_plan includes an ira see sec_4974 the sec_72 additional tax does not apply in certain situations and the sole exception on which petitioner relies is sec_72 that section provides that distributions from qualified_retirement_plans are not subject_to the additional tax if they are made to an alternate_payee pursuant to a qdro within the meaning of sec_414 sec_414 defines the term alternate_payee as any spouse former spouse child or other dependent of a participant who is recognized by a domestic_relations_order as having a right to receive all or a portion of the benefits payable under a plan with respect to such participant to qualify for the sec_72 exception to the additional tax the distribution must be made by the plan_administrator to an alternate_payee in response to a qdro sec_414 provides certain procedural rules with respect to domestic relations orders to provide guidance to plan administrators when making qdro determinations implicit in these procedural rules and in their underlying purpose to provide rational rules to guide plan administrators is the requirement that a domestic_relations_order be presented to the plan_administrator and adjudged ‘qualified’ before any distribution is made by the plan to the spouse or former spouse 105_tc_29 the new jersey court entered the divorce judgment with respect to petitioner and ms bougas the divorce judgment waived any right title or claim by ms bougas to petitioner’s ira account the divorce judgment relates to marital property rights of petitioner and ms bougas pursuant to the domestic relations laws of new jersey the divorce judgment is therefore a domestic_relations_order under sec_414 however the divorce judgment did not effectively create or recognize ms bougas’s right as an alternate_payee to receive any portion of petitioner’s ira nor did it award ms bougas any interest in petitioner’s ira see sec_414 petitioner initiated received and controlled the distribution from his ira which funds he used to comply with the divorce judgment since petitioner was the plan participant and the distribution was made directly to him petitioner was not an alternate_payee see sec_414 in addition petitioner never submitted a copy of the divorce judgment to the plan_administrator prior to requesting and receiving the distribution from the ira therefore the divorce judgment does not qualify as a qdro under sec_414 since petitioner is not an alternate_payee and the sec_414 requirements for a qdro were not met petitioner does not fall within the sec_72 exception to the sec_72 additional tax on an early distribution from a qualified_retirement_plan perhaps realizing he may not prevail under the language of sec_414 petitioner claims that the facts in this case indicate compliance with the qdro provisions within the spirit of the law where the requirements of a statute relate to the substance or essence of the statute they must be rigidly observed 67_tc_1071 42_tc_308 on the other hand if the requirements are procedural or directory in that they do not go to the essence of the thing to be done but rather are given with a view to the orderly conduct of business they may be fulfilled by substantial compliance taylor v commissioner supra pincite8 sperapani v commissioner supra pincite we need not address whether all the requirements of sec_414 go to the essence of the statute or are merely procedural because we find that the divorce judgment and petitioner’s actions fail to comply substantially with the qdro requirements in sec_414 see rodoni v commissioner supra pincite petitioner never submitted a copy of the divorce judgment to the plan_administrator for a determination nor was he even required by the divorce judgment to pay the ordered obligations from his ira the divorce judgment fails to name ms bougas as an alternate_payee fails to specify clearly an amount or percentage of petitioner’s ira that was to be paid_by the plan to ms bougas and fails to create or recognize any rights of ms bougas to receive any portion of petitioner’s ira see sec_414 and in direct conflict with the requirements of sec_414 the divorce judgment explicitly states that the ira is petitioner’s sole and exclusive property free and clear of any claims of ms bougas clearly the divorce judgment did not substantially comply with the sec_414 qdro requirements petitioner further claims that he should not be penalized for following the direction of the new jersey court petitioner contends that the new jersey court required him to make the ira_distributions to pay his divorce obligations this same argument was rejected in czepiel v commissioner tcmemo_1999_289 affd without published opinion aftr 2d ustc par big_number 1st cir as in czepiel petitioner was not required to pay his divorce obligations from his ira petitioner chose to use the ira because he had no other source of funds to pay his divorce obligations here the ira distribution was made voluntarily by petitioner with his active_participation and control and not at the order of any court see id petitioner also blames the new jersey court for not issuing a qdro however the new jersey court did not order petitioner to pay his divorce obligations from his ira the new jersey court merely suggested during a divorce hearing that the ira was a potential source to meet petitioner’s obligations because the new jersey court did not award ms bougas any rights or interest in petitioner’s ira there was no reason for that court to issue a qdro in addition it does not appear from the record that petitioner or his attorney ever requested a qdro petitioner testified that he expressed concerns to his attorney about taking a distribution from his ira but he ultimately did as his attorney instructed petitioner further testified that had he been aware there was such a thing as a qualified_domestic_relations_order and that there would have been some type of a penalty he most certainly would have requested his attorney to make sure that it was done in full compliance assuming petitioner was given inadequate advice by his counsel this is not the proper forum for petitioner to seek redress for that alleged wrong estate of quirk v commissioner tcmemo_1995_234 on the record before the court we find that petitioner is liable for the 10-percent additional tax on the dollar_figure early distribution from his ira pursuant to sec_72 to reflect the foregoing decision will be entered for respondent
